Citation Nr: 9929212	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  94-39 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to wavier of an overpayment of improved 
disability pension benefits in the amount of $54,278.39.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from December 1951 to 
December 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1993 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The appellant testified before the undersigned Member of the 
Board at a personal hearing held on February 5, 1996.  The 
transcript of that hearing is of record.


REMAND

This case must again be remanded to the RO to ensure full 
compliance with the Board's remand instructions of January 
1997.  In that remand, the Board instructed the RO to 
document how the overpayment at issue was calculated, to 
include establishing the beginning and ending dates during 
which the claimant failed to disclose a material fact.  This 
was not done.  The Board is responsible for entering the 
final decision on behalf of the Secretary in claims for 
entitlement to veterans' benefits, see 38 U.S.C.A. § 7104(a), 
and as such, remand instructions to the RO in an appealed 
case are neither optional nor discretionary.  See e.g. 
Stegall v. West, 11 Vet. App. 268 (1998) (United States Court 
of Appeals for Veterans Claims (Court) vacated and remanded a 
Board's decision because it failed to ensure that the 
regional office achieved full compliance with specific 
instructions contained in a Board remand regarding scheduling 
of VA compensation examinations).  Accordingly, full 
compliance with the Board's remand of January 1997 
[Instruction #2, pg. 3] must be accomplished by the RO before 
final appellate review by the Board.

With respect to the above, it should be pointed out that the 
Court has in similar circumstances remanded waiver of 
overpayment appeals back to the Board and RO for 
readjudication because the Board's decision did not rely on 
adequate documentation in the file to support its decision.

The Board is not implying that the Committee was incorrect in 
its calculation of the overpayment.  However, although 
internal agency practices are appropriate for the day-to-day 
administration of a benefits program, claims adjudication and 
appellate review require detailed documentation of the 
agency's decision-making process and record notice of such 
documentation to the appellant.  In an overpayment case, such 
documentation necessarily includes a detailed analysis of how 
the overpayment was calculated.  This is particularly 
relevant to the facts in this case because there is 
documentation on file that reflects different overpayment 
amounts ($29,272.33 and the amount listed above and generally 
cited as a correct amount throughout much of the file - 
$54,278.39).  Therefore, the Board must have a record showing 
how the Committee calculated the overpayment and on what 
documentation or evidence in the file such calculation was 
made.

In light of the above, the RO should prepare a paid-and-due 
audit of the appellant's pension account for the overpayment 
period in question which sets forth in detail the bases for 
the Committee's calculations and includes documentation from 
relevant sources supporting such calculations.

Therefore, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

1.  The RO should prepare a paid-and-due 
audit of the overpayment of pension 
benefits to the appellant for the period 
in question.  The RO should specifically 
note the amounts of pension that were 
actually paid to the appellant during the 
period in question and should also note 
the amounts of pension the appellant was 
actually due during such period.  
Further, the RO should detail how the 
amounts of Social Security and any other 
income from all sources the appellant 
received during this entire period were 
calculated and upon which information 
such calculations were based.  Similarly, 
the RO should detail how any deductions, 
in particular, unreimbursed medical 
expenses, from the appellant's countable 
income were calculated and upon which 
information such calculations were based.  
All sources from which information 
pertinent to the RO's calculations has 
been gleaned should be included in the 
audit report.

2.  The appellant should be informed of 
the RO's determination as to the 
creation/calculation of the overpayment 
of pension benefits for the period in 
question and, in this regard, he should 
be provided a copy of the RO's paid-and-
due audit report.  In connection with 
this action, the RO should ask the 
appellant whether he wishes to submit any 
additional information that pertains to 
the calculation of the overpayment in 
question.

3.  Following completion of the above, 
the Committee should readjudicate the 
issue on appeal and in connection 
therewith, discuss all evidence received 
since the March 1998 supplemental 
statement of the case.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 19.31 (1998), which fully 
sets forth the controlling law and 
regulations pertinent to this appeal.  
This document should reflect detailed 
reasons and bases for the decision 
reached.  The appellant should then be 
afforded the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.
The purpose of this REMAND is to further develop the record 
and the Board does not intimate any opinion, either factual 
or legal, as to the ultimate disposition warranted in this 
case.  No action is required of the appellant until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


